Citation Nr: 0600322	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  04-21 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a left hand 
disorder.

2.  Entitlement to service connection for cervical disc 
disease.

3.  Entitlement to an increased rating for status post right 
acromioclavicular joint separation, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

The record shows that the veteran was most recently afforded 
a VA orthopedic examination in March 2004.  Unfortunately, 
the examiner did not have access to the claims folder at that 
examination.  Because governing regulations provide that VA's 
duty to assist includes obtaining informed medical opinion 
evidence when needed to adjudicate the veteran's claims, a 
remand for new VA examinations is required.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.326 (2005).

The Board notes further that at the March 2004 examination 
the appellant complained of continuing right shoulder pain 
and limitation of motion.  He also complained of neck pain 
with radiation into his upper extremities, causing, in part, 
atrophy of the intrinsic muscles of his left hand.  
Examination showed loss of cervical lordosis and atrophy of 
the left hand intrinsic muscles.  Cervical spine range of 
motion was markedly decreased, and right shoulder range of 
motion was reported to be decreased.  He was able, however, 
to raise his right arm above his shoulder.  

The examiner noted that the veteran had cervical 
radiculopathy and myelopathy, and radiating pain from his 
neck to the right upper extremity.  Notably, the examiner 
added that the right shoulder pain was "mixed up with 
[radiating neck pain] and it is difficult to separate."  
Because Mittleider v. West, 11 Vet. App. 181 (1998), requires 
VA to service connect those symptoms which cannot be 
distinguished between the effects of a service connected and 
non-service connected disability, further efforts are in 
order to determine whether "difficult to separate" actually 
means "impossible to separate," with the latter conclusion 
warranting an expansion of service connection.

At his October 2005 hearing conducted by the undersigned at 
the RO, the veteran complained of being unable to lift his 
right arm up to his shoulder level.  As noted, he was able to 
in the course of his March 2004 VA examination.  He 
essentially testified that his right shoulder disorder had 
worsened since his last examination.  The United States Court 
of Appeals for Veterans Claims has held that when a veteran-
claimant alleges that his service-connected disability has 
worsened since the last examination, a new examination may be 
required to evaluate the current degree of impairment, 
particularly if there is no additional medical evidence which 
addresses the level of impairment of the disability since the 
previous examination.  Snuffer v. Gober, 10 Vet. App. 400, 
403 (1997) (holding that the veteran was entitled to a new 
examination after a two year period between the last VA 
examination and the veteran's contention that the pertinent 
disability had increased in severity).  Hence, the veteran 
should be scheduled for a new examination.

Further development is also necessary in light of his 
testimony that his claimed cervical disc disease and left 
hand disorders are related to his service-connected right 
shoulder disorder.  In this regard, he testified that 
neurosurgeons at the San Francisco (Fort Miley) VA Medical 
Center (VAMC) had told him that there was a relationship.  
Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition, or when a service connected 
disorder aggravates another disability.  38 C.F.R. § 3.310 
(2005); Allen v. Brown, 7 Vet. App. 439 (1995).  With this in 
mind, the veteran should be afforded examinations to obtain 
opinions regarding any relationship that may exist between 
his diagnosed cervical and left hand disorders and his 
service-connected right shoulder disorder.  

Also of particular note, the veteran testified that he was 
receiving ongoing treatment at Fort Miley.  He added that he 
was only being treated at this facility.  The most recent VA 
medical records, with the exception of the March 2004 VA 
examination report, on file (an X-ray report) are dated in 
February 2002.  Also of record is an April 2002 letter from a 
VA physician, on VAMC letterhead, indicating that she had 
treated the veteran for the prior two years.  More recent 
records, if extant, should be associated with the claim file.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should take the necessary 
steps to obtain any records from the Fort 
Miley VAMC dated since February 2002.  
If, after making reasonable efforts, the 
RO cannot locate such records, the RO 
must specifically document what attempts 
were made to locate the records, and 
indicate in writing that further attempts 
to locate or obtain any government 
records would be futile.  The RO must 
then:  (a)  notify the claimant of the 
specific records that it is unable to 
obtain; (b)  explain the efforts VA has 
made to obtain that evidence; and (c)  
describe any further action it will take 
with respect to the claims.  The claimant 
must then be given an opportunity to 
respond.

2.  After all pertinent evidence has been 
gathered and associated with the claims 
file, the veteran should be afforded a VA 
orthopedic and neurologic examinations.  
The claims folder is to be made available 
for the examiners to review.  In 
accordance with the latest AMIE 
worksheets for rating shoulder disorders 
the examiners are to provide a detailed 
review of the veteran's pertinent medical 
history, current complaints, and the 
nature and extent of any right shoulder 
disability.  A complete rationale for any 
opinions expressed must be provided.  

The examiners must offer specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the service-connected 
right shoulder disability.  If pain on 
motion is observed, the examiners must 
indicate the point at which pain begins.  
In addition, after considering the 
veteran's documented medical history and 
assertions, the examining physicians must 
indicate whether, and to what extent, the 
veteran experiences likely functional 
loss due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use.  To the extent 
possible, the examiners should express 
any such additional functional loss in 
terms of additional degrees of limited 
motion.

Regarding the veteran's claimed cervical 
disc disease and left hand disorders, the 
examiners must identify any current 
disability.  For each diagnosed disorder, 
the examiners must address whether it is 
at least as likely as not that the 
respective disorder developed during the 
veteran's period of service from July 
1966 to July 1968.  The examiners must 
address whether it is at least as likely 
as not that either disorder was caused or 
aggravated by his service-connected right 
shoulder disorder.  The examiners must 
carefully distinguish any symptoms caused 
by the service connected residuals of a 
right acromioclavicular separation from 
those symptoms caused by any cervical 
and/or left hand disorders.  If it is 
impossible to distinguish the symptoms 
the examiners must so state,  A complete 
rationale for any opinions expressed must 
be provided.

After the development requested has been 
completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event 
that the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.

5.  Thereafter, and following any other 
indicated development, the RO should 
prepare a new rating decision and 
readjudicate the appealed issues.  If the 
appeal is to any extent denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (in accordance with 38 U.S.C.A. 
§ 7105 (West 2002)) which includes a 
summary of any additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board have remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

